DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
In light of the Applicant’s amendment the 35 USC 112 rejections of the previous Office correspondence are withdrawn. 

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 each recite the feature “wherein the corner board is separate from the ramp portion”.
Paragraph 19 of the present specification discloses, “The corner boards (corner board A (108A), corner board B (108B)) may be clips inserted into cavities in the lower package attachment portion (104). Specifically, the corner boards (corner board A (108A), corner board B (108B)) may be clips initially separate from the lower package attachment portion (104) and inserted into cavities in the lower package attachment portion (104) in the dismounting configuration. The clips may create a secure attachment to both the lower package attachment portion (104) and the lower package.”
However, in Figure 1 of the present specification shows the corner board separate from the ramp portion,

    PNG
    media_image1.png
    805
    663
    media_image1.png
    Greyscale

A person of ordinary skill in the art might become confused as to whether the inventor is using paragraph 19 or Figure 1 of the present specification to discloses claims 1 and 7.  The Examiner contends that the Applicant is using figure 1 to support the amendment to claims 1 and 7.

Claim Rejections - 35 USC § 102

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dolan (U.S. 7,401,798 B2).
With regard to claim 1, Dolan discloses an integrated shipping ramp (Fig. 1) comprising: a ramp portion (8, Fig. 1) capable of guiding an upper package down from atop a lower package; and a lower package attachment portion (10, Fig. 3) comprising a corner board (16, Fig. 3) capable of being inserted into a cavity of the lower package, wherein the corner board is separate from the ramp portion (Fig. 2), wherein inserting the corner board into the cavity of the lower package secures the lower package attachment portion to the lower package; and wherein in a shipping configuration the ramp portion is integrated with a multi-package unit load comprising the upper package and the lower package, wherein in a dismounting configuration the ramp portion provides an inclined platform from a top of the lower package to a height below the top of the lower package.
With regard to claim 2, Dolan as applied in claim 1 above discloses the claimed invention wherein the lower package attachment portion comprises a wing (14, Fig. 3) capable of bending toward a bottom surface of the integrated shipping ramp, and wherein the corner board is capable of being attached to the wing.
With regard to claim 3, Dolan as applied in claim 2 above discloses the claimed invention wherein the lower package attachment portion comprising the wing is capable of being wider than the ramp portion (Fig. 3), and wherein the wing comprises a hinge configured to bend the wing toward the bottom surface of the integrated shipping ramp (24, Fig. 3).
With regard to claim 4, Dolan as applied in claim 1 above discloses the claimed invention wherein the ramp portion is capable of comprising two edge boards along each side of the ramp portion (20, Fig. 3) capable of guiding an upper package down from atop a lower package.
With regard to claim 5, Dolan as applied in claim 1 above discloses the claimed invention wherein in the shipping configuration the ramp portion is capable of being folded, at a ramp bend, on top of the lower package attachment portion (22, Fig. 3).

Claim Rejections - 35 USC § 103
Claims 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolan in view of Rentzel et al. (U.S. 9,776,758 B2).
With regard to claim 7, Dolan discloses an integrated shipping ramp (Fig. 1) comprising: a ramp portion (8, Fig. 1) capable of guiding the upper package down from atop a lower package; and a lower package attachment portion (10, Fig. 3) comprising a corner board (16, Fig. 3) capable of being inserted into a cavity of the lower package, wherein the corner board is separate from the ramp portion (Fig. 2), and wherein inserting the corner board into the cavity of the lower package secures the lower package attachment portion to the lower package; and wherein in a shipping configuration the ramp portion is capable of being integrated with a multi-package unit load comprising the upper package and the lower package, wherein in a dismounting configuration the ramp portion is capable of providing an inclined platform from a top of the lower package to a height below the top of the lower package.
Dolan does not disclose a multi-package unit load comprising: an upper package; a lower package comprising a cavity configured to receive a corner board.
Rentzel discloses a multi-package unit load (100, Fig. 1) comprising: an upper package (112, Fig. 1); a lower package (110, Fig. 1) comprising a cavity (114, Fig. 1) capable of receiving a corner board.
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the multi-package unit load as taught Rentzel to modify the invention of Dolan to provide corrugate boxes adapted for special use (C1:L23).
With regard to claim 8, Dolan-Rentzel as applied in claim 7 above discloses the claimed invention wherein the lower package attachment portion comprises a wing (14, Fig. 3) capable of bending toward a bottom surface of the integrated shipping ramp, and wherein the corner board is capable of being attached to the wing.
With regard to claim 9, Dolan-Rentzel as applied in claim 8 above discloses the claimed invention wherein the lower package attachment portion comprising the wing is capable of being wider than the ramp portion (Fig. 3).
With regard to claim 10, Dolan-Rentzel as applied in claim 7 above discloses the claimed invention wherein the ramp portion is capable of comprising two edge boards along each side of the ramp portion (22, Fig. 3) capable of guiding an upper package down from atop a lower package.
With regard to claim 11, Dolan-Rentzel as applied in claim 7 above discloses the claimed invention wherein in the shipping configuration the ramp portion is capable of being folded, at a ramp bend (22, Fig. 3), on top of the lower package attachment portion.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolan as applied above in claim 1 in further view of Adams (U.S. 3,583,061 A).
Dolan as applied above in claim 1 discloses the claimed invention.
Dolan does not disclose wherein the ramp portion comprises a pallet jack cavity configured to receive a pallet jack.
Adams teaches a ramp (10, Fig. 3) wherein the ramp portion comprises a pallet jack cavity (24, Fig. 3) capable of receiving a pallet jack.
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the ramp capable of receiving a pallet jack a taught by Adams to modify the invention of Dolan in order to provide a new and improved method and means for transporting and installing draft gear in railroad vehicles (C1:L60-61).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolan in view of Rentzel as applied above in claim 7 in further view of Adams.
Dolan-Rentzel as applied above in claim 7 discloses the claimed invention.
Dolan-Rentzel does not disclose wherein the ramp portion comprises a pallet jack cavity configured to receive a pallet jack.
Adams teaches a ramp (10, Fig. 3) wherein the ramp portion comprises a pallet jack cavity (24, Fig. 3) capable of receiving a pallet jack.
It would have been obvious to a person skilled in the art at the time of the effective filing date of the invention to use the teaching of the ramp capable of receiving a pallet jack a taught by Adams to modify the invention of Dolan-Rentzel in order to provide a new and improved method and means for transporting and installing draft gear in railroad vehicles (C1:L60-61).

Response to Arguments
Applicant's arguments filed 09 March 2022 have been fully considered but they are not persuasive. 
In response to the Applicant's argument that Dolan fails to disclose "a lower package attachment portion comprising a corner board for insertion into a cavity of the lower package, wherein the corner board is separate from the ramp portion, and wherein inserting the corner board into the cavity of the lower package secures the lower package attachment portion to the lower package," as recited in the amended claims, at least because Dolan fails to describe a corner board that is separate from the ramp portion, as claimed.
The Examiner draws attention to the 112 rejection.

In response to the Applicant's argument that the wing of Dolan is not configure to bend at all is correct. However, the claim recites, “wherein the wing comprises a hinge configured to bend the wing toward the bottom surface of the integrated shipping ramp”.  It is the hinge that allow the wing to bend not the wing itself bending.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/JAMES M VAN BUSKIRK/           Examiner, Art Unit 3735        

/Anthony D Stashick/           Supervisory Patent Examiner, Art Unit 3735